Citation Nr: 0124010	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  95-15 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar strain with coccydynia and right hip pain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel




INTRODUCTION

The veteran served on active duty from December 1990 to March 
1991.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of the Department of 
Veteran Affairs (VA), Regional Office (RO) in Oakland, 
California, which granted service connection and assigned a 
10 percent rating for lumbar strain with coccydynia and 
bilateral hip pain, effective from March 9, 1991 (date of 
receipt of the original claim for service connection). 

In March 2000, the veteran's representative requested a 
personal hearing on behalf of the veteran.  Later that month, 
the RO sent the veteran correspondence asking her to specify 
the type of hearing requested.  In April 2001, the RO asked 
the veteran's representative to contact the veteran and 
clarify her hearing request, but in July 2001, the 
representative informed the RO that he was unable to contact 
the veteran, and that she had not responded to their 
correspondence.  The veteran has not submitted a hearing 
request to the RO or Board.  Under these circumstances, the 
Board finds that the veteran did not request a hearing, and 
her appeal is ready for appellate review.

During this appeal, the veteran and her representative 
requested a separate compensable rating for the veteran's 
left hip pain.  An October 1999 RO decision granted service 
connection for degenerative joint disease of the left hip and 
assigned a separate 10 percent rating for that disability, 
effective from April 14, 1997.   As the veteran has not 
disagreed with the 10 percent evaluation, that issue is not 
now in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  There is no jurisdiction-conferring 
notice of disagreement as to the down-stream elements of 
compensation level or effective date for degenerative joint 
disease of the left hip.  Id. at 1158.




FINDINGS OF FACT

1.  There is clear and unmistakable competent medical 
evidence to show that the veteran's peptic ulcer disease 
preexisted her period of active duty.  

2.  The veteran's underlying peptic ulcer disease was not 
chronically worsened during her approximately four months of 
active duty.

3.  The veteran's service-connected lumbar strain is 
symptomatic; however, it is not manifested by muscle spasm, 
limitation of motion, loss of lateral spine motion, or other 
objective findings of functional limitation.


CONCLUSIONS OF LAW

1.  Peptic ulcer disease, which clearly and unmistakable 
preexisted active service, was not aggravated therein.  38 
U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.306 (2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for lumbar strain with coccydynia and right hip pain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321(b), 4.1-4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  In the instant case, the Board finds that VA's 
duties under the VCAA have been fulfilled regarding both 
claims in appellate status.

VCAA and its implementing regulations now mandate specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, delineates a broader VA obligation to obtain relevant 
records and advise claimants of the status of those efforts, 
and provides for an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The new law establishes very specific requirements 
for giving notice to claimants of required information and 
evidence.  38 U.S.C.A. §§ 5103-5103A.  After receiving an 
application for benefits, the VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  The 
VA must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by the VA.  If the VA is unable to 
obtain information, it must notify the claimant of what 
records have not been secured, explain the efforts made to 
obtain those records and describe any further action which 
the VA will take.  If the records sought are Federal 
department or agency records, the VA must continue its 
efforts unless it is reasonably certain that such records do 
not exist or that further efforts to obtain them would be 
futile.

For the following reasons, the Board finds that further 
development is not required to comply with the heightened 
requirements of the VCAA and its implementing regulations.  
The veteran was provided a photocopy of the decision on 
appeal along with the November 1993 notice of the decision, 
as well as a March 1995 statement of the case.  She was also 
provided supplemental statements of the case in September and 
November 1995.  The RO has more than adequately informed the 
veteran of the requirements needed to successfully prosecute 
her claims.

In addition, the RO has afforded the veteran numerous VA 
examinations, the first in April 1991, shortly after her 
separation from active service, and most recently, in March 
1998, with a fee-basis VA examination.  This component of the 
Act has also been met.  The November 1993 correspondence to 
the veteran informed her that she could submit evidence to 
support her claims.  The veteran has submitted, or had 
submitted on her behalf, private treatment records pertinent 
to her claim.  Service medical records have likewise been 
obtained.  

Thus, the RO advised the veteran of the evidence necessary to 
substantiate her claim by the Statement and Supplemental 
Statements of the Case, including the relevant service 
connection law and regulations and the applicable criteria 
for a higher disability rating.  Additionally, the veteran 
has not identified any pertinent evidence that is not of 
record.  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the amended regulatory provisions of 38 C.F.R. 
§ 3.159, and that no additional assistance to the veteran is 
required regarding her peptic ulcer disease and low back 
disability.  Further delay in this claim, filed more than a 
decade ago, is not required to comply with VCAA and its 
implementing regulations.




I.  Service Connection

The veteran contends that service connection is warranted for 
peptic ulcer disease.  She concedes that she had peptic ulcer 
disease prior to going on active duty but she asserts that 
her preexisting peptic ulcer disease was aggravated during 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001). 

Veterans are presumed to be in sound condition upon entry 
into active service.  See 38 U.S.C.A. § 1111 (West 1991).  
However, this presumption is rebuttable by showing that 
defects or disorders were noted at time of entrance, or where 
clear and unmistakable evidence demonstrates that an injury 
or disease existed before acceptance and enrollment into 
service and such was not aggravated by service.  Id.  The 
presumption is triggered, however, only when there has been 
an entrance examination in which the later-complained of 
disability was not detected.  Crowe v. Brown, 7 Vet. App. 
238, 245-246 (1994), citing Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Further, clear and unmistakable 
evidence is required to rebut a presumption of aggravation 
where a pre-service disability underwent an increase in 
severity during service.  Application of the VA rating 
schedule to the veteran's measured level of disability at 
entrance and separation from service will determine whether 
there was an increase in disability.  38 C.F.R. § 4.22; see 
also Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran was on active duty from December 1990 to March 
1991.  The RO obtained a November 1988 report from the 
Permanente Medical Group documenting an upper 
gastrointestinal study performed on the veteran.  That report 
showed that the veteran's proximal duodenum was deformed, 
having a similar configuration as that noted previously, 
consistent with scarring from previous ulcer disease.  No 
present ulcer disease was then seen.  The interpreting 
radiologist also concluded that the veteran had no evidence 
of mass affect arising from the pancreas region.

Service medical records from the veteran's reserve service 
show that in June 1989 she had complaints of back and stomach 
pain.  The service department clinician's impression was that 
the veteran had an active gastric ulcer, and she was given 
medication for treatment.  Other medical records from the 
veteran's active service do not reflect that she was afforded 
an entrance examination in conjunction with her December 1990 
entry into active service.  In February 1991, the veteran 
sought treatment for complaints of right upper quadrant pain 
that radiated to her mid-back.  Some tenderness was noted in 
the high portion of her epigastrium.  Possible peptic ulcer 
disease was diagnosed, and she was continued on Zantac.  A 
follow-up record dated later that month noted the same 
complaints, and the veteran was assessed with a duodenal 
ulcer.  Treatment included Tagamet and she was told to return 
to the clinic in six weeks.  The veteran was discharged from 
service in March 1991, but she was not given a separation 
examination.

The veteran filed this current claim in March 1991, and was 
afforded a VA examination in April 1991.  While largely 
confined to other disorders not pertinent here, the veteran 
did report using Tagamet and Mylanta for what she described 
as a nervous stomach of some duration.  Gastritis or an ulcer 
by history was diagnosed.

A March 1993 entry into a treatment record from Kaiser 
Permanente noted that the veteran had complaints of increased 
belching and gas for the previous six weeks, and that she 
felt gassy and bloated in the evening.  Occasional vomiting 
was also reported.  Gastrointestinal reflux disease and 
questionable irritable bowel syndrome were diagnosed.  A 
September 1994 entry also noted a history of peptic ulcer 
disease.

The veteran was also given another VA examination in December 
1994.  She informed the examiner that she had epigastric 
distress and excessive gas.  An upper gastrointestinal series 
performed in January 1995 noted significant antral deformity 
with the suggestion of a persistent barium collection on the 
posterior wall, possibly due to deformity versus and active 
ulcer.  There was also a poorly distensible duodenal bulb 
with the suggestion of prominent duodenal folds, possibly 
indicating duodenitis, and a small sliding scale hernia.  
There was also poor gastric and duodenal peristalsis, 
possibly related to the veteran's use of Donnatal, a 
medication.  

In light of the above medical evidence, the Board initially 
finds that the presumption of soundness is not applicable 
here, as the veteran did not receive an entrance examination 
at the time of her December 1990 entrance into active 
service.  As noted above, the Court has held that the 
presumption of soundness attaches only when an entrance 
examination has been provided.  Crowe, 7 Vet. App. at 245-
246, citing Bagby, 1 Vet. App. at 227.  

The evidence received by the RO shows that the veteran 
suffered from gastrointestinal problems, to include peptic 
ulcer disease, prior to her December 1990 entrance into 
active service.  Both the November 1988 report from the 
Permanente Medical Group and the June 1989 reserve service 
treatment records reflect a diagnosis of peptic ulcer disease 
prior to her December 1990 entrance.  While the former record 
showed no present active disease, it did include an upper GI 
study, which showed deformity of the proximal duodenum, which 
was noted to be consistent with scarring from previous ulcer 
disease, and the medical evidence dated in June 1989 (prior 
to going on active duty) showed the presence of active ulcer 
disease.  The evidence in this case clearly and unmistakably 
establishes, and the veteran concedes, that she had peptic 
ulcer disease prior to her active service.

The question then remains whether the veteran's preexisting 
peptic ulcer disease was aggravated or permanently increased 
in severity during her approximately four months of active 
service.  Looking at the veteran's level of disability 
attributable to her peptic ulcer, the Board finds no 
appreciable, permanent change in manifestations during her 
active service.  There was evidence of active peptic ulcer 
disease shortly before her entrance into service and 
substantially similar complaints and treatment during 
service, and by April 1991, treatment consisted of Mylanta.  
Even by March 1993, the veteran's complaints were limited to 
belching and a bloated feeling, with occasional vomiting.  
Ultimately, symptoms the veteran reported prior to, during 
and subsequent to her active service were mild to moderate in 
degree.  

The Board observes that a temporary worsening of symptoms of 
a disability subject to exacerbation, such as peptic ulcer 
disease, is not indicative of an increase in the severity of 
the underlying disability.  Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991).  The medical evidence indicates that the 
veteran's peptic ulcer disease has been manifested by periods 
of exacerbations and remissions before, during and after her 
four months of active duty.  There is no medical evidence or 
opinion that supports the veteran's claim that her 
preexisting peptic ulcer disease was aggravated or 
chronically worsened during her brief period of active duty.  

In the absence of any competent evidence that the preservice 
peptic ulcer disease underwent a permanent increase in 
severity during service, the Board concludes that the claim 
for service connection for that disability must be denied.  
The veteran has not provided any medical evidence 
demonstrating that the symptoms she exhibited in service 
represented a permanent increase in severity of his 
preexisting ulcer symptoms.  The evidence in support of the 
veteran's claim consists primarily of statements made by her 
in the recent past, supported by her representative. However, 
neither the veteran, nor her representative, is shown to 
possess the technical competence to give an opinion on the 
worsening of an underlying disease. Such statements are not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran or representative has not been shown to possess, 
may provide evidence requiring medical knowledge.  See 
Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable, and the 
claim of service connection for peptic ulcer disease must be 
denied.  38 C.F.R. § 3.102 (2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  
II.  Evaluation

The veteran filed her claim for service connection for an 
inflamed tailbone and low back pain in March 1991.  She also 
claimed service connection for right hip pain.  The November 
1993 rating decision on appeal granted service connection for 
coccydynia and low back pain, and assigned a 10 percent 
aggregate evaluation, on the basis that a disability that 
preexisted service was aggravated by service.  That rating 
decision specifically denied a separate evaluation for each 
disability, and denied service connection for hip pain 
separate from the other service-connected disability.  In her 
August 1994 notice of disagreement, the veteran stated that 
she believed that her service-connected low back disability 
with coccydynia and hip pain should be rated higher than the 
10 percent evaluation assigned.  (The veteran also requested 
a separate compensable rating for left hip pain; as noted 
above, an October 1999 RO decision granted service connection 
and a 10 percent evaluation for degenerative joint disease of 
the left hip, effective April 14, 1997.)  

Records from the Santa Rosa Memorial Hospital dated in 
November 1990 indicate that the veteran was alternatively the 
driver or a passenger in an automobile that struck a tree, 
resulting in several injuries.  She complained of generalized 
body pain, to include right shoulder, right knee, low back 
pain and a headache.  Objectively, there was mild low midline 
lumbar tenderness, but the veteran related to the private 
physician that she had chronic back problems previous to the 
motor vehicle accident.  Her pelvis was stable, and her right 
proximal tibia was contused, but with no effusion.  The 
discharge diagnoses were multiple contusions and acute lumbar 
strain.  

Following the hospitalization noted in the preceding 
paragraph, the veteran went on active duty approximately two 
weeks later.  As noted above, she was not afforded an 
entrance examination.  In late December 1990, the veteran 
sought treatment for right shoulder, back and bilateral knee 
pain.  That service medical record noted that she was placed 
on light duty because of the motor vehicle accident the month 
before, and she was referred for an orthopedic consultation, 
which was accomplished a few days later.  That evaluation 
revealed full range of motion of her right shoulder.  The 
veteran was not given a separation examination.

At the time of her April 1991 VA examination, the veteran 
gave a history of her preservice motor vehicle accident, 
which resulted in her being placed on bedrest.  The veteran 
informed the VA examiner that she went on active duty shortly 
thereafter, and that while going to physical therapy for her 
injuries, she sustained additional trauma when she slipped on 
ice, injuring her buttocks and back.  
At the time of the examination, the veteran reported pain in 
her low back, as well as constant pain over her tailbone.  
Range of motion of the lumbosacral spine was 85 degrees of 
flexion, with extension to 15 degrees.  Hips displayed 90 
degrees of flexion and 30 degrees of abduction.  X-rays of 
the lumbosacral spine and hips were normal.  

The veteran informed the examiner who performed the December 
1994 VA neurological examination that she fell in 1990 
injuring her coccyx, which resulted in pain and edema.  She 
stated that while pain initially abated, it returned in 1994.  
The veteran also related some numbness and tingling over the 
right buttock and thigh, with these symptoms occasionally 
appearing on the left.  The examiner described the veteran as 
not appearing in acute distress except for some intermittent 
pain in the coccyx area.  Deep tendon reflexes were 2+ and 
equal at the knees, and there were no abnormal reflexes, 
clonus or spasticity.  X-rays of the lumbar spine were 
negative.  The diagnosis was lumbosacral strain.  

The veteran sought treatment for low back pain from Kaiser 
Permanente in April 1995.  Hip range of motion was described 
as normal, although there was tenderness in the hip with 
flexion and extension.  She was instructed to stretch.  In 
August 1995, the veteran sought VA treatment for complaints 
of lower leg and hip pain.  The right hip pain was attributed 
to bursitis.  

On April 14, 1997, the veteran sought VA treatment for pain 
in the left groin.  Relevant history was noted to include her 
1990 fall.  Her left hip was described as normal, and range 
of motion on the right was also full, but with some pain at 
the full internal rotation.  X-rays showed mild degenerative 
joint disease at the left femoral head and neck.  (As noted 
above, service connection and a 10 percent rating was 
subsequently granted for degenerative joint disease of the 
left hip, effective from the date that that disability was 
first evident (April 14, 1997).)

The veteran received a final VA fee-basis examination in 
March 1998.  Her medical history was reviewed, and the fee-
basis examiner stated that she was appropriately dressed and 
cooperative.  Objectively, the veteran's thighs and calves 
were equal bilaterally, and she stood with a normal stance 
and walked with an essentially normal gait.  While she did 
have a cane, the examiner stated that this was not needed 
medically.  Range of motion of the lumbar spine was within 
normal limits.  While there was an exaggeration of the normal 
curve of the spine, the examiner attributed that to the 
veteran's size.  There was no evidence of muscle spasm in the 
low back region.  The veteran did report pain in her coccyx.  
There was no evidence of motor weakness or sensory deficit.  
The pertinent diagnosis was coccygenia.
The examiner stated that the veteran's complaints were 
subjective in nature and not associated with any significant 
objective physical findings other than vague X-ray 
interpretations of possible slight narrowing of the joint 
space related to the left hip.  Again commenting on the 
veteran's use of a cane, the fee-basis examiner stated that 
this was neither medically indicated or necessary, and there 
were no limitations due to her service-connected orthopedic 
disorders.  

The Court distinguished between an appeal of a decision 
denying a claim for an increased rating from an appeal 
resulting from a veteran's dissatisfaction with an initial 
rating assigned at the time of a grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the latter 
event, the Court, citing the VA's position, held that 
"staged" ratings could be assigned, in which separate 
ratings can be assigned for separate periods of time based on 
the facts found.  In this case, the veteran has challenged 
the initially assigned rating, and a staged rating may be 
assigned.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2001).  

Plate II of 38 C.F.R. § 4.71 provides that full range of 
motion of the hip is from zero degrees to 125 degrees of 
flexion, and from zero degrees to 45 degrees of abduction.  

When evaluating an orthopedic disability that is evaluated 
based upon limitation of motion, functional loss of motion 
due to objective evidence of pain on use must also be 
considered.  DeLuca v. Brown, 8 Vet App 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

The veteran's low back strain with coccydynia and right hip 
pain has been evaluated under Diagnostic Code 5295, which 
provides that the current 10 percent evaluation is warranted 
with characteristic pain on motion, while a 20 percent 
evaluation is warranted with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).

Hip extension to five degrees warrants a 10 percent 
evaluation under Diagnostic Code 5251, the highest evaluation 
under that code provision, while limitation of flexion to 45 
degrees warrants a 10 percent evaluation under Diagnostic 
Code 5252.  A 20 percent evaluation is warranted when flexion 
is limited to 30 degrees. 

Slight limitation of motion of the lumbar spine warrants a 10 
percent rating, and moderate limitation of motion of the 
lumbar spine warrants a 20 percent rating.  38 C.F.R. 4.71a, 
Code 5292. 

In light of the above, the Board finds that a staged rating 
is not warranted for the veteran's lumbar strain with 
coccydynia and right hip pain.  From the medical evidence 
discussed above, it appears that the level of symptomatology 
attributable to this disability has remained substantially 
the same during the course of this claim.  Range of motion of 
the lumbar spine has been essentially normal at the time of 
the April 1991 VA and March 1998 fee-basis examinations.  
There has been an absence of muscle spasm in the low back 
region and loss of lateral spine motion during the entire 
period of time in question.  Thus, a rating in excess of 10 
percent under Code 5292 or 5295 is not warranted during any 
time since March 1991.
The Board notes that the veteran's right hip has never 
displayed a compensable loss of range of motion.  In April 
1991, the veteran's hips had 90 degrees of flexion and 30 
degrees of abduction.  Under Diagnostic Code 5252, this does 
not warrant a compensable evaluation.  In Hicks v. Brown, the 
Court held that Diagnostic Code 5003 and 38 C.F.R. § 4.59, 
when read together, provide that painful motion of a major 
joint or group of joints caused by degenerative arthritis 
seen on X-ray to be the functional equivalent of limited 
motion even though range of motion may be possible beyond the 
point when pain is established.  Hicks v. Brown, 8 Vet. App. 
417 (1995), citing Lichtenfels v. Derwinski (citation 
omitted.)  However, there is no X-ray evidence of arthritis 
of the right hip. 

In light of the above, the Board finds that the preponderance 
of the evidence is against the assignment of an evaluation in 
excess of 10 percent for lumbar strain with coccydynia and 
right hip pain is not warranted.  The evidence is not in 
equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2001).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that her lumbar strain 
with coccydynia and right hip pain has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






ORDER

Service connection for peptic ulcer disease is denied.

A disability evaluation in excess of 10 percent for lumbar 
strain with coccydynia and right hip pain is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

